                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BOARD OF TRUSTEES OF THE          : CIVIL ACTION
NATIONAL ELEVATOR INDUSTRY        : NO. 17-05133
HEALTH BENEFIT PLAN,              :
                                  :
     Plaintiff,                   :
                                  :
v.                                :
                                  :
KEVIN GOODSPEED,                  :
                                  :
     Defendant.                   :




                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                         MAY 1, 2019



         Defendant Kevin Goodspeed sought medical assistance

from a physician for a foot injury.    Defendant was a participant

covered by an employee benefit plan.    Under the benefit plan,

Defendant received $82,088.36 for his medical expenses.       After

the medical treatment was concluded, Defendant and his wife sued

the treating physician for claims premised on medical

malpractice.    The case against the physician was settled,

resulting in Defendant and his wife receiving a net settlement

of $304,463.22.

         The terms of the benefit plan required subrogation of

any recovery from the malpractice action, up to the amount paid
by the benefit plan for Defendant’s medical costs.   Defendant

did not repay the benefit plan, but instead deposited the net

settlement proceeds into his and his wife’s jointly-held bank

account.   The couple then made various purchases from the

account, including a $62,000 van.

           As administrator of the plan, Plaintiff Board of

Trustees of the National Elevator Industry Health Benefit Plan

(“the Plan”) brought suit under the Employee Retirement Income

Security Act (ERISA) seeking reimbursement of the medical

benefits it paid on behalf of Defendant pursuant to the benefit

plan.    In an action brought under the ERISA, the Plan can only

obtain equitable relief.    Accordingly, a necessary element of

the Plan’s claim is the existence of one or more specific funds

against which an equitable lien could be attached (either

because the fund itself is the “thing” at the heart of the

equity matter, or the fund is traceable to that “thing”).

           The Court ordered bifurcated discovery, proceeding

first on the issue of whether there is an appropriate fund for

an equitable lien, assuming that Plaintiff had a meritorious

claim.   Discovery on this issue has now been concluded.

Defendant has moved for summary judgment, arguing that the Plan

has failed to identify an appropriate fund.




                                  2
          The Court finds that there are specific funds against

which an equitable lien could be attached through traceability,

and therefore will deny Defendant’s Motion for Summary Judgment.1

I.   BACKGROUND

     A.   Parties and Allegations

          Defendant resides in Flushing, New York, and

participated in the employee benefit plan administrated by the

Plan.   ECF No. 1 ¶¶ 2, 5, 8.   From late-2013 to mid-2014,

Defendant sought medical treatment for heel pain from Dr. Howard

Rose, an orthopedist.   ECF No. 27-6 ¶¶ 4-5.     Defendant claims to

have suffered injuries to his Achilles tendon arising from Dr.

Rose’s treatment.   Id. ¶¶ 7-8.   In connection with the injuries,

and under the terms of the benefit plan, the Plan paid

$82,088.36 in medical expenses to various medical services

providers on Defendant’s behalf.      ECF No. 1 ¶¶ 9-10.

          In September 2016, Defendant and his wife sued Dr.

Rose in state court in New York, with Defendant bringing claims

of medical malpractice and lack of informed consent, and his

wife bringing a claim of loss of consortium.      See ECF No. 27-6.2

In late 2017, they settled their claims, netting $304,463.22

1         The case will proceed to discovery on the Plan’s claim
that it has a valid lien to enforce, and on the issue of
allocation discussed later in this memorandum.

2         Goodspeed v. Rose, No. 805368/2016 (N.Y. Sup. Ct.
Sept. 14, 2016).


                                  3
after fees and costs were deducted, and the case was

discontinued by stipulation on October 6, 2017.    ECF No. 27-1

¶ 9, Ex. B.

          The Plan learned about the New York case during its

pendency, and on March 3, 2017, notified the couple’s attorney,

George J. Calcagnini, Esq.3 of the Plan’s lien on the proceeds of

any settlement.   ECF No. 27 Ex. F.   Notwithstanding this

correspondence, Mr. Calcagnini distributed to the couple the

entire net settlement proceeds and did not submit or withhold

any payment to the Plan.    ECF No. 27-1 ¶ 9; see also ECF No. 27

Ex G.

          The Plan filed this action on November 13, 2017.     See

ECF No. 1.    The Plan alleges that the terms of the benefit plan

required Defendant to reimburse the Plan for the medical

benefits paid from the proceeds of the settlement.     Id. ¶ 12.

The Plan alleges that Defendant has not done so, and so it is

entitled to equitable relief under § 502(a)(3) of the ERISA (29

U.S.C. § 1132(a)(3)).4   Id. ¶¶ 18, 23.


3         George J. Calcagnini, Esq. also represents Defendant
in this action.

4         Section 502(a)(3) of the ERISA states:

                A civil action may be brought by a
                participant, beneficiary, or fiduciary (A)
                to enjoin any act or practice which violates
                any provision of this subchapter or the
                terms of the plan, or (B) to obtain other
                                 4
            Defendant filed motions to dismiss or transfer the

case, both of which the Court denied.     ECF Nos. 3, 13.    Because

the ERISA allows only for equitable relief, the Plan’s claims

can only proceed if there is a fund against which equitable

relief can be attached.    See infra Section II.B.   The Court

ordered discovery to proceed first on whether such a fund

exists.5    ECF No. 12.

       B.   Discovery concerning the Settlement

            The material facts are undisputed.

            As part of the agreement to resolve their claims

against Dr. Rose, Defendant and his wife signed a general

release.    ECF No. 27-1 ¶ 8.   “At no time was there ever an

allocation of the recovery between [Defendant]’s claims and his

wife’s claims.”    Id.

            The gross settlement proceeds were sent to Mr.

Calcagnini, Esq., a New York attorney who represented Defendant

and his wife and who represents Defendant in this action.        Id.

¶ 9.    “After accounting for his costs of bringing the tort


                 appropriate equitable relief (i) to redress
                 such violations or (ii) to enforce any
                 provisions of this subchapter or the terms
                 of the plan.

(emphasis added).

5         The Court’s Order stated that discovery was “limited
to the issues of (i) the existence of a separately-identifiable
fund, and (ii) the possession or control over all or part of a
separately-identifiable fund by the Defendant.” ECF No. 12 ¶ 6.
                                  5
action and his fee for doing so, [Mr. Calcagnini] then remitted

a check made payable to [Defendant and his wife] in the net sum

of $304,463.22.”    Id.

            On October 10, 2017, Defendant and his wife “deposited

the check for the net settlement proceeds [totaling $304,463.22]

into a jointly held bank account with rights of survivorship.”

Id. ¶ 10.    The couple use the joint bank account “for a variety

of purposes,” including receiving pension payments.     Id.    “[T]he

settlement funds from the tort action against Dr. Rose were

commingled with various other monies” in the account.     Id.

            Between October 10, 2017 and May 31, 2018, the couple

“spent or [withdrew] from [the joint] account the sum of

$359,470.”    Id. ¶ 11.   “Of the money withdrawn or transferred

out of the [joint] account, [the couple] transferred $200,000

into a jointly owned certificate of deposit with rights of

survivorship,” and “jointly purchased a van for $62,000.”       Id.

¶ 12.

II.   LAW

      A.    Summary Judgment

            Summary judgment is appropriate when “there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P.

56(a); Liberty Mut. Ins. Co. v. Sweeney, 689 F.3d 288, 292 (3d

Cir. 2012).    “A motion for summary judgment will not be defeated

                                  6
by ‘the mere existence’ of some disputed facts, but will be

denied when there is a genuine issue of material fact.”       Am.

Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d

Cir. 2009) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986)).    A fact is “material” if proof of its

existence or non-existence might affect the outcome of the

litigation, and a dispute is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”   Anderson, 477 U.S. at 248.

          In this case, Defendant has sought summary judgment

but the Plan has not.    Once a party seeks resolution of a

question by moving for summary judgment on that question, the

court may grant summary judgment against the movant even in the

absence of a cross-motion for summary judgment.    See Fed. R.

Civ. P. 56(f); Anderson v. Wachovia Mortg. Corp., 621 F.3d 261,

280 (3d Cir. 2010) (“[D]istrict courts are widely acknowledged

to possess the power to enter summary judgments sua sponte, so

long as the losing party was on notice that she had to come

forward with all of her evidence.” (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 326 (1986)); see also, e.g., Albino v.

Baca, 747 F.3d 1162, 1176 (9th Cir. 2014) (“We have long

recognized that, where the party moving for summary judgment has

had a full and fair opportunity to prove its case, but has not

succeeded in doing so, a court may enter summary judgment sua

                                  7
sponte for the nonmoving party.”); O’Hara v. Gen. Motors Corp.,

508 F.3d 753, 764 (5th Cir. 2007) (Even though a defendant had

not moved for summary judgment on particular claims, “[the

plaintiffs had] placed these claims at issue by raising them in

their . . . reply brief to [defendant’s] motion for summary

judgment . . . .”).    Thus, in a case such as this, if a

defendant moves for summary judgment on only one of multiple

issues upon which the plaintiff must prevail, but the plaintiff

does not cross-file for summary judgment, the Court may enter

either summary judgment for the defendant or partial summary

judgment for the plaintiff.

    B.      The ERISA and Equitable Liens

            Congress enacted the ERISA “to provide a uniform

regulatory regime over employee benefit plans.”    Aetna Health

Inc. v. Davila, 542 U.S. 200, 208 (2004).   In order to effect

that goal, the ERISA broadly pre-empts state laws pursuant to

§ 514(a).   Id.; 29 U.S.C. § 1144(a); see also N.Y. State

Conference of Blue Cross & Blue Shield Plans v. Travelers Ins.

Co., 514 U.S. 645, 657 (1995) (“The basic thrust of the pre-

emption clause . . . was to avoid a multiplicity of regulation

in order to permit the nationally uniform administration of

employee benefit plans.”); John Hancock Mut. Life Ins. Co. v.

Harris Tr. & Sav. Bank, 510 U.S. 86, 99 (1993) (“‘[W]here

[state] law stands as an obstacle to the accomplishment of the

                                  8
full purposes and objectives of Congress,’ federal preemption

occurs.” (quoting Silkwood v. Kerr–McGee Corp., 464 U.S. 238,

248 (1984)).

         Under § 502(a)(3) of the ERISA, only equitable relief,

not legal relief, can be granted in a civil suit seeking

enforcement of the terms of the plan.   Montanile v. Bd. of Trs.

of Nat’l Elevator Indus. Health Benefit Plan, 136 S. Ct. 651,

657 (2016).

         Historically, equitable relief seeking restitution

“typically involved enforcement of ‘a constructive trust or an

equitable lien, where money or property identified as belonging

in good conscience to the plaintiff could clearly be traced to

particular funds or property in the defendant’s possession.’”

Id. (citing Great-West Life & Annuity Ins. Co. v. Knudson, 534

U.S. 204, 213 (2002)).

         Equitable liens can arise by agreement where, for

example, an employee benefit plan requires a beneficiary to

convey the proceeds of any third-party settlement to the plan

fiduciaries.   Id. at 658 (citing Sereboff v. Mid Atl. Med.

Servs., Inc., 547 U.S. 356, 363-64 (2006)).

         Whether the equitable remedy arises because a

defendant misappropriated property from the plaintiff or the

parties had an agreement, “all types of equitable liens must be

enforced against a specifically identified fund in the

                                9
defendant’s possession.”    Id. at 659.     This rule precludes a

plaintiff from enforcing a lien against a defendant’s general

assets.   Id.

          The specificity requirement means that a lien can only

be enforced “against specifically identified funds that remain

in the defendant’s possession or against traceable items that

the defendant purchased with the funds (e.g., identifiable

property like a car).”     Id. at 658.    If a defendant

“dissipate[s] the entire fund on nontraceable items, that

complete dissipation eliminate[s] the lien.”       Id. at 659.    Non-

traceable items include, for example, “services,” “consumable

items like food,” and “travel.”    Id. at 655, 658.

          In sum, when a “defendant once possessed a separate,

identifiable fund to which the lien attached, but then

dissipated it all on nontraceable items,” a plaintiff cannot

“enforce any type of equitable lien.”       Id. at 659.    But if the

dissipation is less than complete, an equitable lien may be

imposed on the remainder of the fund.

III. DISCUSSION

          Defendant moved for summary judgment after the parties

completed discovery on the existence of a suitable fund.         The

parties fully briefed the issues, and the motion is ripe for

disposition.



                                  10
          Although the Plan did not move for summary judgment,

the question of whether or not a fund against which a lien could

be attached had been identified was squarely put at issue by

Defendant’s motion and Defendant has been fully heard on the

matter.   Resolution of Defendant’s motion will determine whether

or not a fund exists, and therefore whether or not this case can

proceed under the ERISA.

    A.    Separation

          Defendant argues that “there is no separately

identifiable fund against which the lien may attach.”    ECF NO.

27-2 at 12 (emphasis added).     “The use of words is to express

ideas.”   The Federalist No. 37, at 229 (James Madison) (Clinton

Rossiter ed., 1961).   Here, Defendant uses “separate” to try to

seed the idea that the fund must be entirely separate from

anything else, i.e., some type of stand-alone fund.     The

argument is erroneous and not supported by the case law cited by

Defendant.

          The concept of equitable relief is premised on the

allegation that a defendant holds or at one time held a specific

thing over which a claimant had some claim, in whole or in part;

the claimant is not seeking relief from the defendant’s other

property (the general assets).    Montanile, 136 S. Ct. at 658-59.

If “separation” were a necessary fact for the imposition of an

equitable lien, a claimant could never obtain such a lien over a

                                  11
settlement which either exceeds the amount of benefits paid or

includes monies for other claims brought against a third party

who provided the settlement funds.     Moreover, where a defendant

converts the specific thing into something else, perhaps

successively several times over, the question becomes whether

the defendant’s current possessions are traceable to the

original, specific thing.    The law does not require a claimant

to meet Defendant’s “separate-fund” test.

         The Supreme Court has spoken on the matter.         In

Montanile, the administrator of a benefit plan sought

reimbursement of the benefit plan’s payment of approximately

$120,000 in medical expenses on behalf of a participant who was

injured by a drunk driver.    136 S. Ct. at 655.   The participant

sued the drunk driver, ultimately receiving a $500,000 gross

settlement.    Id. at 656.   Prior to the participant receiving the

settlement funds, the administrator informed the participant’s

attorney of the subrogation clause in the benefit plan and that

the administrator was seeking reimbursement.     Id.   The

participant’s attorney refused to provide any reimbursement and

informed the administrator that the funds would be transferred

to the participant unless the administrator objected.        Id.   The

attorney then transferred the settlement funds to the

participant.   Id.



                                  12
          Six months later, the administrator sued the

participant under the ERISA.   Id.     At summary judgment, the

district court rejected the participant’s argument that he had

spent all of the funds and “there was no specific, identifiable

fund separate from his general assets” against which an

equitable lien could be enforced.      Id.   The Eleventh Circuit

affirmed, reasoning that even if the participant had dissipated

the funds after the lien had attached, the dissipation did not

destroy the underlying reimbursement obligation, and the

administrator could recover out of the participant’s general

assets.   Id.

          The Supreme Court reversed the Eleventh Circuit.          Id.

at 657.   The Court “consider[ed] what happens when a participant

obtains a settlement fund from a third party, but spends the

whole settlement on nontraceable items . . . .”      Id. at 655.

The Supreme Court discussed its previous ERISA jurisprudence

concerning whether a claimant was bringing an allowed equitable

claim or a forbidden legal claim.      Id. at 657-58.   The Supreme

Court explained that the prior cases did not resolve the

circumstances where a participant “who once possessed the

settlement fund [had] dissipated it all,” leaving the

administrator only able to try to make a claim against the

participant’s “general assets.”     Id. at 658.



                                  13
          The Supreme Court turned to “standard equity

treatises,” and time-and-again stated that the lien was

destroyed only when a participant expended the “entire fund” on

“non-traceable” items.   Id. at 658-59.

          The holding of Montanile is clear –- only complete

dissipation of the specifically identifiable fund on

nontraceable items will prevent the imposition of an equitable

lien:

               We hold that, when a participant dissipates
               the whole settlement on nontraceable items,
               the fiduciary cannot bring a suit to attach
               the participant’s general assets under
               § 502(a)(3) because the suit is not one for
               “appropriate equitable relief.” In this
               case, it is unclear whether the participant
               dissipated all of his settlement in this
               manner, so we remand for further
               proceedings.

Id. at 655.   Thus, to the extent any traceable item exists and

is in a defendant’s possession, an equitable lien may be

attached if the claimant prevails on the merits.

    B.   Commingling and Tenancy by the Entireties / Joint
    Tenancy with Rights of Survivorship

          Defendant argues that by depositing the check for the

net proceeds of the settlement into his and his wife’s joint

account, the specifically identifiable fund has been dissipated.

Defendant relies on the reasoning of Carpenter Technology Corp.

v. Weida, 300 F. Supp. 3d 663 (E.D. Pa. 2018).     ECF NO. 27-2 at

13-14.   The holding in Carpenter is that the act of depositing a

                                14
settlement into a joint checking account converts the

specifically identifiable fund into general assets against which

an equitable lien cannot be attached.       See 300 F. Supp. 3d at

671-72.   Respectfully, the Court is not persuaded that the

holding of Carpenter rests on firm ground.

          First, the holding does not sit well with the key

inquiry into traceability, which considers whether dissipation

has occurred by spending the fund on nontraceable items, such as

services, travel, or food.     Montanile, 136 S. Ct. at 655, 658.

          It is understood that equitable liens can only be

attached to traceable items.    The fund in Carpenter was not

“spent” on nontraceable items such as services, food, or travel

that resulted in dissipation of the fund.       Rather, the fund was

“spent” on a bank balance, a traceable asset.       Indeed, a

defendant can “spend” a fund on acquiring any type of asset,

whether it is a set of books containing the general

correspondence of President John Tyler, an antique Underwood

typewriter, or a BMW motorcycle.       The dispositive issue is the

traceability of the later-acquired items to the original fund,

and all of the foregoing are examples of non-consumable, non-

service, and non-travel items that are traceable to the specific

fund.

          Second, the commingling argument based on Carpenter

also runs contrary to the Supreme Court’s reasoning in Sereboff.

                                  15
See 547 U.S. at 362-63.    In Sereboff, the plan participants were

a husband and wife who had been injured in an automobile

accident.   Id. at 359-60.   The participants sued multiple third

parties, and during the pendency of the litigation the plan

administrator informed the participants’ attorney that the

administrator claimed a lien over $74,869.37 paid to the medical

services providers on the participants’ behalf.    Id. at 360.

The participants refused to reimburse the plan, and the

administrator filed the federal lawsuit.    Id.   The parties

stipulated that the participants would preserve the lien amount

in an “investment account” until the case was finally resolved.

Id.   Importantly, the investment account held other monies.     See

Mid Atl. Med. Servs., LLC v. Sereboff, 407 F.3d 212, 218 (4th

Cir. 2005) (“By the stipulation . . . , $74,869.37 of the

settlement funds are preserved by the [participants] in their

investment accounts.   Although the funds have been placed in

accounts with the [participants]’ other monies, they can

‘clearly be traced to particular funds’ recovered in the [state]

litigation.” (citing Knudson, 534 U.S. at 213)).

            The Supreme Court held that the portion of the

settlement over which the administrator had placed a lien was

still within the possession and control of the participants,

even though the funds were held in an investment account along

with other funds.    Therefore, there was no impediment to

                                 16
obtaining the money through equitable relief.    Sereboff, 547

U.S. at 362-63.   The Supreme Court rejected the participants’

attempts to construe as legal relief the administrator’s suit to

obtain a “portion of the tort settlement” that was due to the

plaintiff “under the terms of the ERISA plan, set aside and

preserved [in the defendant’s] investment accounts.”    Id.

            Third Circuit authority also rebuts the commingling

argument.    In an albeit non-precedential opinion but one that

post-dates Carpenter, the Third Circuit applied Sereboff in U.S.

Renal Care Inc. v. WellSpan Health, 709 F. App’x 160 (3d Cir.

2018).   In Renal Care, the Third Circuit stated that

traceability was not lost when moneys were commingled with other

funds because the “particular share” could still be identified.

Renal Care, 709 F. App’x at 161-62 (citing Sereboff, 547 U.S. at

362-63, 364-65; Montanile, 136 S. Ct. at 660).    The Third

Circuit recognized the reasoning in Sereboff as a rejection of

the same type of commingling argument advanced by Defendant

here.

            Finally, Defendant claims that because the settlement

funds were deposited into a joint account owned by him and his

wife, creating a joint tenancy with rights of survivorship under

New York law, the settlement funds are immune to the reach of

the Plan.   See ECF No. 27-2 at 12-14.   Defendant relies solely

on Carpenter which rested on well-settled principles of

                                 17
Pennsylvania law which insulate debtors from the reach of

judgment creditors by creating the legal entity of a tenancy by

the entirety which is separate and apart from the individual

spouses.

           But reliance on authorities addressing debtor-creditor

law is inapposite here.   The Plan is not a creditor seeking to

enforce a judgment against a debtor and to obtain relief from

the debtor’s general assets.   Rather, the Plan seeks to attach

an equitable lien upon traceable funds acquired by Defendant

prior to the creation of the purported joint tenancy with rights

of survivorship.   See Glen Falls Indem. Co. v. Golden, 148 F.

Supp. 41, 42 (D.D.C. 1957) (permitting attachment of an

equitable lien against residence held by the entirety of husband

and wife, when the purchase price of the residence was paid with

funds misappropriated by the husband); see also Watters v.

DeMilio, 16 Pa. D. & C.2d 747, 751 (Pa. Com. Pl. 1959) (allowing

attachment of a bank account held as a tenancy by the entireties

by the defendant and his wife, when the insolvent defendant

endorsed his paychecks to his wife who then deposited the checks

into the account); Patterson v. Hopkins, 371 A.2d 1378, 1382

(Pa. Super. Ct. 1977) (denying an entireties defense and

allowing a levy on “a checking account, dump truck, covered

wagon trailer, two boats, boat trailer, and tarpaulin,” all of

which were held by the entireties by defendant and his wife,

                                18
when the entireties were created by defendant’s fraudulent

conveyances).

            This is so because, to the extent an equitable lien

attaches to the fund and a defendant has knowledge of that lien,

the defendant cannot transfer that property to a joint tenancy

or entireties in order to prevent the plaintiff’s assertion of

rights.6    The party against which an equitable lien (or

constructive trust) is asserted acts as trustee for the fund at

issue.     That party has no right to the fund, and cannot assert

any right to the fund by conveying it to a tenancy by the

entireties.7    Erie Cnty. v. Lamberton, 147 A. 86, 88 (Pa. 1929)

(“‘It is a familiar principle that neither a trustee nor any in

privity with him can acquire any right by a breach of the

trust’, and tenants by entireties are in contemplation of law in

privity.” (citations omitted)).


6         This principle applies with equal force even in
debtor-creditor cases, where “the use of a joint account
creating a tenancy by the entireties cannot be used for the
purpose of defrauding creditors of [one spouse].” Watters, 16
Pa. D. & C.2d at 751; see also Patterson, 371 A.2d at 1382
(“Where a husband or wife conveys his or her individual property
to a tenancy by the entireties in fraud of creditors, the
defrauded creditors may execute on the property so
transferred.”).

7         To the extent Defendant might argue that his wife had
no knowledge of the Plan’s purported equitable lien, even if
true, she would be unjustly enriched by Defendant’s action.
Thus, assuming the equitable lien is valid, “[i]n equity and
good conscience she should be required to refund the amount of
unjust enrichment.” Glen Falls, 148 F. Supp. at 43.
                                  19
          Defendant calculated that under New York law, joint

tenancy with rights of survivorship provides the same or similar

types of protection as Pennsylvania law on tenancy by the

entireties.   Even if the protections were the same, as Defendant

argues, it makes no difference to the outcome here because, as

pointed out above, a tenancy by the entireties in this case

would not shield the settlement from the reach of the equitable

lien.

          Here, both the $200,000 certificate of deposit and the

$62,000 van are traceable to the settlement fund.    Neither of

these could be characterized as nontraceable items such as

services, food, or travel.   The fact that both items first

passed through the joint account owned by Defendant and his wife

does not confer “nontraceable” status upon these two items.

     C.   Allocation

          Finally, Defendant argued that the lack of allocation

in the settlement fund defeats the equitable lien.   See ECF No.

27-2 at 15.   In particular, Defendant argues that the settlement

fund cannot be the initial fund because there was no allocation

of the settlement between the two claims brought by Defendant

(medical malpractice and lack of informed consent) and the one

claim brought by his wife (loss of consortium).   Id.

          The Court rejects this argument.   It is undeniable

that at least part of the settlement fund was derived from

                                20
Defendant’s claims in the New York litigation.   Therefore, an

equitable lien can be attached to the settlement fund and any

items traceable to it.   See Martin Sprocket & Gear, Inc. v.

Durrette, 2008 WL 11334180, at *9 (N.D. Ga. 2008).

           Now that traceable assets have been identified, the

Court finds that the allocation of the settlement fund is now

properly at issue.   Because the certificate or deposit and van

are traceable to the settlement fund, the issue of allocation

must now be addressed in the merits briefing at the conclusion

of all remaining discovery in this case.   Therefore, the Court

will give the parties an opportunity to engage in discovery

(including appropriate expert discovery if warranted) and will

address allocation in combination with the merits.

IV.   CONCLUSION

           There is no genuine dispute of material fact

concerning the existence of funds that are traceable to the

settlement proceeds against which an equitable lien can be

imposed.   The Court finds that there are specific funds against

which an equitable lien could be attached through traceability,

namely the $200,000 certificate of deposit and the $62,000 van.

Accordingly, Defendant’s Motion for Summary Judgment will be

denied, and the Plan will be granted partial Summary Judgment.

           The case will proceed to discovery on the issue of

allocation and on the merits of Plaintiff’s claim.

                                21
